DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to claim 1, the Prior Art of record fails to disclose a glasses-type terminal comprising: a main body worn by a user in a same manner as a pair of glasses; and a display apparatus mounted on the main body and configured to display an original screen corresponding to a visual confirmation screen appearing to the user to be floating in midair, the glasses-type terminal being used by the user who wears the main body to perform various types of operations on the visual confirmation screen, the glasses-type terminal further comprising: a storage unit configured to store various types of data including data on the original screen; an image capturing apparatus mounted on the main body and configured to capture an image of an eye of the user to acquire an image of the original screen and a finger of the user or a specific input pointer reflected on the eye of the user when performing an operation on the visual confirmation screen with the finger or the input pointer; an operation determination unit configured such that when the image capturing apparatus captures the image of the original screen and the finger or the input pointer reflected on the eye of the user, the operation determination unit determines what content of the operation is performed with the finger or the input pointer among various types of operations, based on a series of image data of images thus captured; an operation position identification unit configured such that when the image capturing apparatus captures the image of the original screen and the finger or the input pointer reflected on the eye of the user, the operation position identification unit identifies a position on the original screen where the operation is performed with the finger or the input pointer, based on a series of image data of images thus captured; and an input control unit configured such that when the user performs the operation on the visual confirmation screen with the finger or the input pointer, the input control unit recognizes a content of an input instruction corresponding to the operation performed on the visual confirmation screen with the finger or the input pointer, based on data on the content of the operation performed with the finger or the input pointer, obtained by the operation determination unit, data on the position on the original screen where the operation is performed with the finger or the input pointer, obtained by the operation position identification unit, and the data on the original screen stored in the storage unit, and controls the original screen to be displayed on the display apparatus according to the recognized content of the input instruction. (Emphasis Added.)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/           Primary Examiner, Art Unit 2623